 

American Patriot Financial Group, Inc. 8-K [ex10-2.htm]

EXHIBIT 10.2



 

FIRST AMENDMENT TO

COMMON STOCK PURCHASE AGREEMENT

This First Amendment to Common Stock Purchase Agreement (“Amended Agreement”),
is made as of September 30, 2014, by and among Complete Financial Solutions,
Inc., a Nevada corporation (“Investor”), American Patriot Bank, Greeneville,
Tennessee (“Bank”), and American Patriot Financial Group, Inc., a Tennessee
corporation (the “Bank Holding Company”), and amends that certain Common Stock
Purchase Agreement dated June 27, 2014, between Investor, Bank, and Bank Holding
Company (the “Original Agreement”).

1.          RECITALS

A.     Investor and Bank have entered into a Series A Preferred Stock Purchase
Agreement of even date (the “Preferred Stock Purchase Agreement”).

B.     Concurrently with the execution of the Preferred Stock Purchase
Agreement, the parties desire to enter into this Amended Agreement for the
purpose of updating and amending the terms of the Original Agreement.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, THE PARTIES
HERETO AGREE AS FOLLOWS:

2.          TERMS OF AMENDED AGREEMENT

2.1     Section 4.2 of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

“4.2    Change in Control Application. Subject to the terms and conditions
herein provided, each of the parties hereto agrees to use commercially
reasonable efforts to take or cause to be taken all action and to do or cause to
be done all things reasonably necessary, proper or advisable under applicable
laws and regulations to submit a Change in Control application within twelve
(12) months following the Initial Closing, the fees and expenses of preparation
of which shall be borne by Investor. After the Initial Closing, each party
hereto, at the request of and without any further cost or expense to the other
party, shall take any further actions reasonably necessary or desirable to
consummate and make effective a Change in Control, including obtaining approval
by the Federal Reserve of Investor's application submitted under Regulation Y,
as well as approval by all necessary and appropriate regulatory authorities,
including the FDIC and the Commissioner of TDFI. The Bank Holding Company
further agrees, at the request of and without any further cost or expense to
Investor, to enable Bank to take any further actions reasonably necessary or
desirable to carry out the purposes of this Section 4.2.”

2.2    Section 4.5 of the Original Agreement is hereby amended and restated in
its entirety to read as follows:

“4.5    Future Transactions. Within 18 months of effectiveness of a Change in
Control, subject to (i) receipt of all required regulatory approvals and (ii)
compliance with applicable federal and state securities laws, the parties agree
to use reasonable efforts to take or cause to be taken the following actions
under applicable laws and regulations:

(a)     Consolidation of Ownership. Investor and Bank Holding Company will
effectuate a transaction such that upon its completion Investor will own I 00%
of Bank (the “Acquisition”) and common stockholders will receive fair
consideration. The final structure of the Acquisition will be determined by
various relevant factors, including whether the common stock of Bank Holding
Company continues to be registered under Section 12 of the Securities Exchange
Act of 1934. The Acquisition may be structured as an exchange offer of Investor
common stock for all the outstanding shares of common stock of Bank owned by
Bank Holding Company, or by the delivery of adequate consideration to Bank
Holding Company which can subsequently be distributed to shareholders in a
liquidating distribution.

 

 



(b)     Redemption of Bank Holding Company Preferred Shares. Investor will
either (i) offer to redeem the preferred shares of Bank Holding Company for
their cash value, or (ii) provided an exemption from registration is available,
give the holders of the preferred shares the option to accept Investor common
shares in lieu of cash. The unregistered common shares would be provided at a
discount to their then current market value.”

3.0          MISCELLANEOUS PROVISIONS

3.1    Except as otherwise amended herein, the patties ratify and affirm their
respective obligations under the Original Agreement.

3.2    Capitalized terms used in this Amended Agreement without definition shall
have the respective meanings set forth in the Original Agreement.

3.3    Counterparts. This Amended Agreement may be signed in one or more
counterparts (by facsimile or otherwise), all of which shall be treated as one
and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amended Agreement as
of the date first above written.

 

“INVESTOR”   “BANK”       Complete Financial Solutions, Inc.   American Patriot
Bank           By:

/s/Allen Ringer 

  By:

/s/ James Randall Hall

Name: Allen Ringer   Name: James Randall Hall Title: CEO   Title: CEO          
      “BANK HOLDING COMPANY”               American Patriot Financial Group,
Inc.                  By:  /s/ James Randall Hall        Name:  James Randall
Hall        Title: CEO

 

 

 



 

 

 